DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed drum cartridge including a photoconductive drum and a developer roller and mountable on a drawer movable between an inside position at which the drawer is located inside a housing and an outside position at which the drawer is located outside the housing, and a toner cartridge storing toner to be supplied to the developer roller and mountable on the drawer, the drum cartridge including a second guide that guides the toner cartridge in mounting the toner cartridge on the drawer, and wherein the second guide is located inside the housing in a state in which the drum cartridge is mounted on the drawer and the drawer is located at the outside position, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Sato et al. (US 2017/0219996) disclose a drawer movable between inside and outside positions with a drum cartridge mountable thereto; Sakamoto et al. (US 2016/0259294) disclose a guide for mounting a drum cartridge to a drawer in an outside position; and Miyoshi et al. (US 2016/0231698) disclose a second guide for guiding a toner cartridge.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW